Citation Nr: 0814659	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  03-28 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for residuals of a left 
meningioma, status post craniotomy.

2. Entitlement to service connection for hearing loss, left 
ear, claimed as secondary to residuals of a left meningioma.

3. Entitlement to service connection for gum infections, 
claimed as secondary to residuals of a left meningioma.


REPRESENTATION

Appellant represented by:	Nona M. Robinson, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1982 to 
July 1982.  She also served in the Army National Guard from 
December 1981 to September 2003, with confirmed periods of 
active duty for training (ACDUTRA) in June and July 1999, 
August and September 2000, and June 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which, inter alia, denied service 
connection for residuals of a left meningioma, status post 
craniotomy, a left ear hearing loss, gum infections and PTSD.

In July 2005, the appellant testified at a video conference 
hearing at the RO before a Veterans Law Judge who is no 
longer at the Board; a copy of the hearing transcript is 
associated with the record.  In this hearing, the veteran 
clarified that her claims for service connection for a left 
ear hearing loss, gum infections and PTSD were secondary to 
her residuals of a left meningioma, status post craniotomy.  
The veteran was sent a letter informing her of her right to 
have another hearing before a current Veteran's Law Judge, 
and that if she did not respond to the letter within 30 days, 
the Board would adjudicate her case without another hearing.  
As the veteran has not responded to this letter, the Board 
will proceed to decide her case.  

In a June 2006 decision, the Board denied service connection 
for residuals of a left meningioma, status post craniotomy, 
and service connection for a left ear hearing loss, gum 
infections and PTSD, all as secondary to a left meningioma, 
status post craniotomy.  The veteran appealed the Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a March 2007 Order, which granted a March 
2007 Joint Motion to Remand (Joint Remand), the Court vacated 
that part of the Board's decision that denied service 
connection for residuals of a left meningioma, status post 
craniotomy, and service connection for a left ear hearing 
loss and gum infections as secondary to a left meningioma, 
status post craniotomy.  The issue of service connection for 
PTSD, as secondary to a left meningioma, status post 
craniotomy, was not contested and was dismissed.

The Board obtained a Veterans Health Administration (VHA) 
opinion in November 2007 to further address questions 
regarding the veteran's claim.  


FINDINGS OF FACT

1.  There is no competent medical evidence showing the 
veteran's residuals of a left meningioma, status post 
craniotomy, are related to service.

2.  There is no competent medical evidence showing the 
veteran has a left ear hearing loss that is a result of, or 
proximately due to, a service-connected disability.

3.  There is no competent medical evidence showing the 
veteran has gum infections that are a result of, or 
proximately due to, a service-connected disability.


CONCLUSIONS OF LAW

1.  Residuals of a left meningioma, status post craniotomy, 
were not incurred in, or aggravated by, active military 
service or active duty for training, and may not be so 
presumed.  38 U.S.C.A. §§ 101(24), 106, 1101, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2007).   

2.  A left ear hearing loss is not proximately due to, or 
aggravated, by a service-connected disability.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) (2007).

3.  Gum infections are not proximately due to, or aggravated 
by a service-connected disability.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letter sent to the 
appellant in June 2004 that fully addressed all four notice 
elements.  The letter informed the appellant of what evidence 
was required to substantiate the claim(s) and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her or his possession to the AOJ.  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of her or his claim 
and given ample time to respond, but the AOJ also 
readjudicated the case by way of a December 2004 supplemental 
statement of the case issued after the notice was provided.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed 
disabilities.  

Regarding the veteran's claims for service connection for a 
left ear hearing loss and gum infections as secondary to 
residuals of a left meningioma, status post craniotomy, VA's 
duty to notify is not applicable because the issue presented 
involves a claim that cannot be substantiated as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive the Board 
should deny the claim on the ground of the lack of legal 
merit or the lack of entitlement under the law); VAOPGCPREC 
5-2004 (June 23, 2004) (VA is not required to provide notice 
of the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).  
Since service connection for residuals of a left meningioma, 
status post craniotomy is being denied, any other claim for 
service connection secondary to residuals of a left 
meningioma, status post craniotomy must be denied, as well.  
38 C.F.R. § 3.310.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records, non-VA 
medical records, a VHA opinion, the veteran's hearing 
testimony and lay statements have been associated with the 
record.  Significantly, neither the appellant nor her 
attorney has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  While the veteran's attorney has requested another 
examination, the Board points out an independent VHA opinion 
has been requested and associated with the claims folder.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


Service Connection

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  In order to prevail in a claim for 
service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated while 
performing ACDUTRA, for residuals of injury incurred or 
aggravated during inactive duty training (INACDUTRA), or for 
residuals of an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident which occurred during 
INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131; 38 C.F.R. § 
3.6.

Service connection - residuals of a left meningioma, status 
post craniotomy

The veteran contends that she has residuals of a left 
meningioma, status post craniotomy.  On the occasion of the 
aforementioned hearing on appeal, she testified that she had 
headaches throughout her period of ACDUTRA from June to July 
1999, which were symptoms of a brain tumor.  Her brain tumor 
was diagnosed in September 1999 and was removed n October 
1999.  

The Board notes that the veteran does not contend that her 
headaches manifested during her period of active duty from 
February 1982 to July 1982.  Her contentions are based on her 
period of ACDUTRA in June and July 1999.  

The veteran's March 1997, March 1991 and April 1996 routine 
Reports of Medical History reflect her indications that she 
had ongoing headaches.  The veteran was on ACDUTRA from June 
14 through July 2, 1999.  There are no records showing 
complaints of headaches during her ACDUTRA.  

Private medical records show that the veteran was seen in 
September 1999 for headaches, which she reported began 
approximately five months prior to the examination.  The 
examiner noted that she had a magnetic resonance imaging 
(MRI) which showed a large left frontal temporal meningioma.  
Private medical records from October 1999 reflect that the 
veteran had surgery to remove the tumor.  Follow-up private 
medical records through December 2001 show that the veteran 
was doing well and did not have any seizures, but was 
continued on Dilatin therapy.

An August 2005 private physician's letter shows his opinion 
that the veteran had a slow growing tumor that probably took 
years to progress and that it was a possibility that the 
veteran's tumor was slowly progressing throughout 1988 to 
1999, during which time the veteran complained of headaches.  

A November 2007 VHA opinion reflects that the examiner 
reviewed the veteran's claims file.  The examiner noted that 
the veteran did not complain of headaches in 1981, but her 
Standard Forms 93 revealed that she complained of headaches 
in 1987, 1991 and 1998.  The veteran sought medical attention 
in September 1999 and computed tomography (CT) scans and MRI 
scans revealed a left frontal meningioma.  This was 
successfully resected in October 1999, and postoperatively 
the patient was neurologically normal.  Shortly before her 
surgery she had an apparent seizure and was started on 
Dilantin which continued at least through October 2001.   The 
veteran was seen multiple times postoperatively by her 
neurosurgeon and neurologist and did not complain of 
headaches during these visits.  Follow up visit dates 
include, but are not limited to, March 16 and October 9, 2000 
by her neurosurgeon; April 13, October 9 and October 18, by 
her neurologist.  On all office visits, her neurologist noted 
that she was not exhibiting any side effects or toxicity from 
her Dilantin anticonvulsant therapy.  The examiner stated 
that he did believe that the veteran's headaches noted in 
June and early July were caused by her meningioma.  He noted 
that her Standard Forms 93 revealed that she complained of 
headaches as far back as 1987 and that he believed that 
these, too, were an early symptom of her tumor. 

The veteran has asserted that she had headaches throughout 
her period of active duty in June and July 1999.  Her service 
medical records do not reflect any complaints of headaches 
during this time.  These statements are considered lay 
statements.  Competent lay evidence is defined as any 
evidence not requiring that the proponent have specialized 
education, training or experience, but is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  To the extent that the 
veteran is offering these statements for the purpose of 
establishing that she experienced headaches while on ACDUTRA 
in June and July 1999, she is competent to do so.  Washington 
v. Nicholson, 19 Vet. App. 362 (2005).
  
In terms of credibility, in Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006), the Federal Circuit determined that 
the Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  In the present case, the 
veteran reported headaches in the past in her routine Reports 
of Medical History in 1987, 1991 and 1998.  In addition, she 
reported to the examiner in September 1999 that her headaches 
had begun 5 months prior, which would indicate she began 
experiencing headaches in April and was experiencing 
headaches in June and July 1999.  For these reasons, the 
veteran is found credible in her reports of headaches during 
ACDUTRA in June and July 1999.  

The veteran has asserted that these headaches were symptoms 
of her left frontal temporal meningioma, which was diagnosed 
in September 1999.  Competent medical evidence is defined as 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  
To the extent that the veteran is offering the statements 
that the headaches were symptoms of her left frontal temporal 
meningioma in order to make a medical diagnosis, she, as a 
layperson, is not competent to render an opinion regarding 
medical diagnosis or medical opinion on etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Based on the above, there is no competent medical evidence 
that supports the veteran's contention of an etiological 
relationship between her left frontal temporal meningioma and 
active service.  While the August 2005 private examiner noted 
that it was a possibility that the veteran's left frontal 
temporal meningioma was slowly progressing over the time she 
was complaining of headaches, and the November 2007 VA 
examiner opined that the veteran's headaches noted in June 
and early July were caused by her meningioma, no examiner has 
indicated that these symptoms began while she was on active 
duty.  As noted above, service connection may be granted for 
a disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA; however, there is no 
evidence that the veteran's left frontal temporal meningioma 
was beginning to manifest during, was aggravated by, or was 
in any way etiologically related to her June and July 1999 
ACDUTRA.  In fact, the November 2007 VA examiner opined that 
the veteran's earlier headaches, beginning in 1987, were also 
an early symptom of her tumor.   The manifestations of the 
veteran's tumor clearly predate her ACDUTRA service in June 
and July 1999.  In the absence of competent medical evidence 
linking a disorder to service, additional development is not 
warranted.  See Wells, supra.  

The Board notes that the instructions in the Joint Remand 
included that the issue of presumptive service connection for 
the veteran's left frontal temporal meningioma should be 
addressed.  Tumors of the brain are considered in the 
category of a chronic disease for which service connection on 
a presumptive basis is available if manifested to a 
compensable degree with in one year of discharge from active 
duty.  38 C.F.R. §§ 3.307, 3.309.  However, presumptive 
periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, the 
veteran is not entitled to the presumptions for chronic 
diseases in 38 C.F.R. § 3.309(a).  See 38 C.F.R. 
§ 3.307(a)(1). 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Secondary service connection

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  

Where a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.





Secondary service connection - hearing loss, left ear

The veteran contends that she has a left ear hearing loss 
that is proximately due to her left meningioma, status post 
craniotomy.
 
The November 2007 VA examiner opined that he did not believe 
that the veteran's hearing loss was related to her left 
frontal meningioma or her Dilantin therapy.

In addition, since service connection for residuals of left 
meningioma, status post craniotomy, has been denied, service 
connection for any disability secondary to this condition 
must thus be denied as a matter of law.  38 C.F.R. § 3.310; 
see e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Secondary service connection - gum infections

The veteran contends that she has gum infections that are 
proximately due to her left meningioma, status post 
craniotomy.
 
The November 2007 VA examiner opined that he did not believe 
that the veteran's gum infections were related to her 
meningioma or her Dilantin therapy.  He indicated that, while 
Dilatnin can cause gingival hyperplasia and lead to gum 
infections no such untoward effect was not by October 18, 
2001 by her neurologist.   Furthermore, a dentist has 
attributed her gum infections to poor oral hygiene.

In addition, since service connection for residuals of left 
meningioma, status post craniotomy, has been denied, service 
connection for any disability secondary to this condition 
must thus be denied as a matter of law.  38 C.F.R. § 3.310; 
see e.g., Sabonis, supra.






ORDER

Service connection for residuals of a left meningioma, status 
post craniotomy, is denied.

Service connection for hearing loss, left ear, claimed as 
secondary to residuals of a left meningioma, is denied.

Service connection for gum infections, claimed as secondary 
to residuals of a left meningioma, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


